JoHN W. HUBER, omer states Aaomey (#7226) CUUF»’I /§i§";"~’,§{¥lf/`£~'s wsm
vEDA M. TRAvIs, Assisranr omth states Aaom@y (#6449) f 7 »OF U“~r,q,,, 'CT
Attorneys for the United States of America m ij f 4 gmg

Office of the United States Attorney BY;MAF?K tlQ/VES

111 south Main street suite 1800 \;,F,SUW`" CLEHK

Salt Lake City, Utah 841 l 1-2176 CLETFY`R`~\`__`__~

Telephone: (801) 524-5682

 

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, NORTHERN DIVISION

 

UNITED STATES OF AMERICA, Case No. l:lS~CR-OOO72 INP
Plaintiff, _ STATEMENT BY DEFENDANT IN
ADVANCE OF PLEA OF GUILTY
vs. AND PLEA AGREEMENT
SEAN MOORE,
Judge Brooke C. Wells
Defendant.

 

 

l hereby acknowledge and certify that I have been advised of and that l understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

l. As part of this agreement With the United States of America (“United
States”), I intend to plead guilty to Countl of the Indictment. My attorney has explained
the nature of the charge against me, and l have had an opportunity to discuss the nature of
the charge With my attorney. l understand the charge and What the United States is
required to prove in order to convict me. The elements of Count I, Banl< Robbery, are:

Money Was taken from the person and presence of a teller, by the use of force,
violence or intimidation,

_The,moneynbelonge,d,tdancLWas,i,n,thecare,,custody,,,controlrmanagement¢or

possession of a bank;

At the time, the bank Was federally insured by the Federal Deposit Insurance
Corporation.

 

2. 1 know that the maximum possible penalty provided by law for Count1 of
the Indictment, a violation of 18 U.S.C. § 2113(a), is a term of imprisonment of twenty

` (20) years, a fine of $25(),000.00, a term of supervised release of three (3) years, and any

applicable forfeiture 1 understand that if 1 violate a term or condition of supervised
release, 1 can be returned to prison for the length of time provided in 18 U.S.C. §
3 5 83 (e)(3).

a. Additionally, 1 know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction pursuant to 18 U. S. C. § 3013.
Furthermore, restitution to the victims of my offense will be ordered pursuant to 18
U. S. C. § 3663A.

b. 1 understand that, if 1 am not a United States citizen, 1 may be removed ,
from the United States, denied citizenship, and denied admission to the United States in
the future.

3. 1 know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 35 53(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. 1
have discussed these procedures with my attorney.. 1 also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or l may have made, and 1 will not be able to withdraw my plea if this occurs.

4. 1 know that 1 can be represented by an attorney at every stage of the
proceeding, and 1 know that if 1 cannot afford an attorney, one will be appointed to
represent me.

5.. 1 know that 1 have a right to plead “Not Guilty” or maintain my earlier plea
of “Not Guilty” and can have a trial on the charges against me.

6. 1 know that 1 have a right to a trial by jury, and 1 know that if 1 stand trial
by a jury:

a. 1 have a right to the assistance of counsel at every stage of the proceeding
b. 1 have a right to see and observe the witnesses who testify against me.
c. l\/Iy attorney can cross-examine all witnesses who testify against me.

d. 1 can ca11 witnesses to testify at trial, and 1 can obtain subpoenas to require
the attendance and testimony of those witnesses 1f 1 cannot afford to pay for the
appearance of a witness and mileage fees the United States will pay them

e. 1 cannot be forced to incriminate myself, and l do not have to testify at any
trial.

 

 

f. 1f 1 do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

h. 1t requires a unanimous verdict of a jury to convict me.

' i. 1f 1 were to be convicted, 1 could appeal, and if 1 could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

7. 1f 1 plead guilty, 1 will not have a trial of any kind.

8. 1 know that 18 U.S.C. § 3742(a) sets forth the circumstances under which 1
may appeal my sentence.

9. lknow that 18 U.S.C. § 3742(b) sets forth the circumstances under which »
the United States may appeal my sentence

lO. 1 know that under a plea of guilty the judge may ask me questions under -
oath about the‘offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if 1 give false answers, 1 can be prosecuted for

perjury.

ll. 1 stipulate and agree that the following facts accurately describe my
conduct These facts provide a basis for the Court to accept my guilty plea: '

1 admit that on July 17 , 2018, 1 entered the Zions Bank, 87 O‘North Highway
89, North Salt Lake City, Utah, with the intent to rob that business 1. admit
that 1 handed a note to a teller which stated that 1 did not want to hurt the
teller, but wanted all the money. 1 also indicated to the teller that 1 had a
gun. The teller complied with my demands and gave me approximately
$2()1() in U.S. currency. 1 admit that my conduct would cause a person of
ordinary sensibilities to be fearful of bodily harm. 1 understand and do not
dispute that on July 17 , 2018, the Zions Bank that 1 robbed was insured by
the Federal Deposit Insurance Corporation.

leliliheenlyetermseandeeonditi'onsepertaini'ng*to*thi'splea*agreementb'etween
me and the United States are as follows:

a. Guilty Plea. 1 will plead guilty to Count 1 of the Indictment. At the time
of sentencing, the government agrees to recommend that Count 11 be dismissed

 

b. Acceptance of Responsibility. The government agrees to recommend that
1 be given a three-level reduction for acceptance of responsibility if the offense level is 16
or greater, or a two~level reduction if the offense level is less than 16, if, in the opinion of
the United States, 1 clearly demonstrate acceptance of responsibility for my offense, up to
and including at the time of sentencing, as set forth in § 3E1.1 of the Sentencing
Guidelines.

c. LoW-End Recommendation. The United States agrees to recommend at
sentencing that 1 be sentenced at the low~end of thc Sentencing Guideline range
determined by the Court. The United States’ agreement is based on the facts and
circumstances currently known to~ the United States. 1f additional facts regarding my
history and characteristics or the nature and circumstances of my conduct are discovered
prior to sentencing, the United States reserves the right to reconsider this _
recommendation 1 understand that the Court is not bound by the United States’
recommendation

d. Pr'esentence Report and Financial Information. 1 agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. 1 also consent to`allowing the United States
Attorney’s Office to run a credit check on me. 1 consent to being placed on the Treasury
Offset Program and State Finder.

e.l Restitution.

(1) 1 agree that 1 am subject to mandatory restitution because my case
falls within the provisions of 18 U.S.C. § 3663A(a)(1) and (c)( 1) based on the charge to
which 1 am pleading guilty. 1 also understand and agree to pay restitution to the victim(s)
of a robbery 1 committed on July 26, 2018, at the Key Bank, 3565 Harrison, Ogden, Utah.
l\/ly attorney has explained what mandatory restitution means.

(2) 1 understand that the amount of restitution and the schedule of
payments will be determined as a part of the sentencing proceedings in accordance with
the provisions of 18 U.S.C. § 3664. 1 agree to pay all restitution as ordered by the Court.
1 agree that the payment and enforcement of my restitution order is governed by 18
U.S.C. § 3`664, and my lawyer has explained the consequences of an order of restitution

(%1 1 nn derstandandagre,e,that,paymentof,any,restitution¢ow,ed, ~

 

 

 

pursuant to the schedule set by the Court at sentencing, should be a condition of any term
of probation or supervised release imposed upon me. 1 know thatif 1 fail to pay
restitution as ordered, the failure can be considered a violation of probation or supervised
release.

f. Waiver of Interest_. The United States agrees to recommend that the Court
waive interest for fines and restitution assessed against me.

13. 1 understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, .or regulatory authorities

14. 1 understand that 1 have a right to ask the Court any questions 1 wish to ask
concerning my rights about these proceedings and the plea.

>l< >l< >l< >1<

1 make the following representations to the Court:

 

'1. 1 am LI z years of age. l\/ly education consists of /~h`c,;j1 Sc /~O€> /
1 Ca/V\ [can/cannot] read and understand English. .

2. This Statement in Advance contains all terms of the agreements between
me and the United States; if there are exceptions the Court will be specifically advised,
on the record, at the time of my guilty plea of the additional terms 1 understand the
United States and 1 cannot have terms of this plea agreement that are not disclosed to
the Court. '

3. No one has made threats, promises, or representations to me that have
caused me to plead guilty, other than the provisions set forth in this agreement

4. Neither my attorney nor the United States has promised me that 1 would
7 receive probation or any other form of leniency because of my plea. l

5. 1 have discussed this case and this plea with my lawyer as much as 1 wish,
_ and 1 have no additional questions

6. 1 am satisfied with my lawyer.

7 . l\/ly decision to enter this plea was made after full and careful thought; with
the advice of counsel; and with a full understanding of my rights, the facts and
circumstances of the case and the consequences of the plea. 1 was not under the
influence*of*any*drugsnn'edi'c'ati'on:ortintoxicantswh*en*l*m*ade%heileds`mirtWtW the
plea, and 1 am not now under the influence of any drugs, medication, or intoxicants

8. 1 have no mental reservations concerning the plea.

 

 

9. 1 understand andagree to all of the above. 1 know that 1 am free to change
or delete anything contained in this statement 1 do not wish to make changes to this
agreement because 1 agree with the terms and all of the statements are correct.

DATEDrhiS l'i day QfFebruary, 2019.

SEAN MOORE
Defendant

1 certify that 1 have discussed this plea agreement with the defendant, that 1 have
fully explained his rights to him, and that 1 have assisted him in completing this written
agreement 1 believe that he is knowingly and voluntarily entering the plea with full
knowledge of his legal rights and that there is a factual basis for the plea.

DATED this /L/`”` day OrF@bruary, 2019.

A),…fl,/W<l\Z//W
WENDY LE\VIS ' -

Attorney for Defendant

1 represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States

DATEDthiS [f~[% day OrF@bruary, 2019.

 

 

VEDA l\/l. TRAV1S
Assistant United States Attorney

 

